            Case 2:19-cv-00559-JAM-KJN Document 31 Filed 10/26/20 Page 1 of 2



1    Christopher K. Leung (SBN 210325)
     Pollock Cohen LLP
2    201 Spear St., Suite 1100
     San Francisco, CA 94105
3    Tel.: (415) 825-8500
     Fax.: (347) 696-1227
4    Chris@PollockCohen.com
5
     Counsel for Relator Jeffrey Mazik
6
7
                               IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES ex rel. JEFFREY MAZIK,
11
      STATE OF CALIFORNIA,
12    STATE OF COLORADO,                                             2:19-CV-0559 JAM KJN
      STATE OF GEORGIA,
13    STATE OF HAWAII,
14    THE DISTRICT OF COLUMBIA,
      STATE OF MARYLAND,
15    COMMONWEALTH OF VIRGINIA, and
      THE STATE OF WASHINGTON,
16
                                           Plaintiffs,
17
18                       v.

19    KAISER PERMANENTE, INC., KAISER
      FOUNDATION HEALTH PLAN, INC., and
20    EASTERSEALS, INC.,
21                                         Defendants.
22
23
                      PLEASE TAKE NOTICE that Christopher K. Leung hereby appears in the
24
     above-captioned action on behalf of Relator Jeffrey Mazik and demands that all papers in this
25
26   action be served upon the undersigned at the address stated below.

27
28
                                                Page 1 of 2
     NOTICE OF APPEARANCE OF CHRISTOPHER K. LEUNG
     Case No.: 2:19-CV-0559 JAM KJN
           Case 2:19-cv-00559-JAM-KJN Document 31 Filed 10/26/20 Page 2 of 2


     Dated: October 26, 2020
1           New York, NY
2                                                POLLOCK COHEN LLP
3                                                By: /s/ Christopher K. Leung
4
                                                 Christopher K. Leung
5                                                201 Spear St., Suite 1100
                                                 San Francisco, CA 94105
6                                                Tel.: (415) 825-8500
7                                                Chris@PollockCohen.com

8                                                Counsel for Relator Jeffrey Mazik
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        Page 2 of 2
     NOTICE OF APPEARANCE OF CHRISTOPHER K. LEUNG
     Case No.: 2:19-CV-0559 JAM KJN
